EXHIBIT Grant Park Fund Weekly Commentary For the Week Ended November 13, November 13, 2009 Weekly ROR1 Month-to-Date ROR1 Year-to-Date ROR1 Class A Units 1.0% 2.2% -7.7% Class B Units 1.0% 2.2% -8.3% Legacy 1 Class Units2 0.9% 2.1% -2.0% Legacy 2 Class Units2 0.9% 2.2% -2.1% GAM 1 Class Units2 0.6% 2.1% -1.7% GAM 2 Class Units2 0.6% 2.0% -2.0% GAM 3 Class Units2 0.6% 2.0% -3.2% S&P 500 Total Return Index3 2.3% 5.7% 23.7% Barclays Capital U.S. Long Government Index3 0.8% -1.0% -9.7% 1 Subject to independent verification. 2 Grant Park’s Legacy and GAM Portfolios began trading on April 1, 2009. 3 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Sector Commentary Agriculturals/Softs:Grains markets rose last week despite expectations of strong harvest conditions.The price moves are attributable to declines in the U.S. dollar in addition to forecasts of stronger demand based on gains in the equity markets.In the softs markets, sugar prices moved higher due to forecasts of increased demand from India. Grant Park’s longer-term trading advisors are predominantly long the agriculturals/softs sector, as are Grant Park’s shorter-term trading advisors. Currencies:The U.S. dollar declined against nearly all major currencies, with the biggest moves coming from higher-yielding currencies.Demand for the Euro caused it to move higher against the dollar, based on reports that third-quarter Eurozone GDP results may be better-than-expected. Grant Park’s longer-term trading advisors are predominantly short the U.S. dollar, while the Fund’s shorter-term trading advisors are predominantly long the U.S. dollar. Energy:Energy prices moved lower, despite the weakening of the U.S. dollar.In the natural gas markets, prices declined in excess of 4% due to greater U.S. supplies, weak industrial demand, and moderate temperatures in the U.S. Grant Park’s longer-term trading advisors are predominantly long the energy sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. Equities:Global equity markets rallied following a pledge by the G20 nations to continue stimulus activity around the world.Most major North American and European markets moved higher as prospects of an ongoing low-interest rate environment strengthened risk-appetite amongst investors.In Asia, the Japanese Nikkei 225 Index finished lower as speculators believe Japanese exports will be negatively affected by ongoing weakness in the U.S. dollar. Grant Park’s longer-term trading advisors are predominantly long the equities sector, while the Fund’s shorter-term trading advisors are predominantly short the sector. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE.
